Citation Nr: 1131398	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  09-10 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for seizure disorder.

2.  Entitlement to service connection for fatigue, to include as due to undiagnosed illness.

3.  Entitlement to service connection for a disability manifested by headaches and head pain, to include as due to undiagnosed illness.

4.  Entitlement to service connection for a disability manifested by memory loss, to include as due to undiagnosed illness.

5.  Entitlement to service connection for a disability manifested by numbness and tingling, to include as due to undiagnosed illness.

6.  Entitlement to service connection for a disability manifested by neck pain, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1988, and from October 1988 to October 1992.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for each disability at issue.  In its May 2010 determination, the Board found that new and material evidence had been received, and reopened claims for service connection for seizure disorder and fatigue.  In addition, the Board remanded all claims before it for additional development of the record.  As the requested actions have been accomplished, the case is again before the Board for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  A seizure disorder was not shown during service or within one year thereafter, it is a known clinical disorder, and there is no competent and probative evidence linking it to service, to include service in the Persian Gulf.

3.  A disability manifested by fatigue was not present in service or for years thereafter, and the competent and probative evidence fails to establish it is related to service, to include service in the Persian Gulf.

4.  A disability manifested by headaches and head pain is a known clinical disorder, and there is no competent and probative evidence linking it to service, to include service in the Persian Gulf.

5.  A disability manifested by memory loss was not present in service or for years thereafter, and the competent and probative evidence fails to establish it is related to service, to include service in the Persian Gulf.

6.  A disability manifested by numbness and tingling was not present in service or for years thereafter, and the competent and probative evidence fails to establish it is related to service, to include service in the Persian Gulf.

7.  A cervical spine disability was first documented years after service, and there is no competent and probative evidence linking it to service, to include service in the Persian Gulf.


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.317 (2010).

2.  A disability manifested by fatigue was not incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1117, 1131 (West 2002); 38 C.F.R. § 3.317 (2010).

3.  A disability manifested by headaches and head pain was not incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1117, 1131 (West 2002); 38 C.F.R. § 3.317 (2010).

4.  A disability manifested by memory loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1117, 1131 (West 2002); 38 C.F.R. § 3.317 (2010).

5.  A disability manifested by numbness and tingling was not incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1117, 1131 (West 2002); 38 C.F.R. § 3.317 (2010).

6.  A disability manifested by neck pain was not incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1117, 1131 (West 2002); 38 C.F.R. § 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In letters dated March and August 2006, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, private and VA medical records, and the reports of VA examinations.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Factual background

The service treatment records are negative for complaints or findings concerning any disability at issue.

Of record is a July 1997 letter from the Office of the Secretary of Defense.  It was indicated the Veteran's unit was near an area of Iraq in which the United States had demolished Iraqi weapons in March 1991.  It was reported that when the rockets were destroyed, the nerve agents sarin and cyclosarin might have been released into the air.  The letter added that if the Veteran had been with his unit at that time, he might have been in an area where exposure to a very low level of nerve agents was possible.  Finally, the letter noted the exposure levels would have been too low to cause any symptoms at the time.  

The Veteran was admitted to a private hospital in November 2000.  It was noted he had been well until that day when he was found on the ground with a general tonic clonic seizure, and was taken to another hospital.  On transfer, he related this was his first seizure.  The Veteran added that he started to have right eye pain in June 2000, and within 36 hours experienced a complete loss of vision in his right eye.  He was seen by an ophthalmologist, who diagnosed pseudotumor cerebri.  Magnetic resonance imaging reportedly showed an inflammatory lesion behind the right eye.  It was stated the Veteran had developed a headache in the left temporal area the week prior to admission.  It was noted a head CT at the first hospital was negative.  Following a lumbar puncture, the differential diagnoses were infectious meningitis, carcinomatosa meningitis, lymphoma, sarcoidosis and other inflammatory processes.  An electroencephalogram was within normal limits.  Magnetic resonance imaging of the brain revealed abnormal leptomeningeal pattern of contrast enhancement diffusely.  The diagnoses were new onset secondarily generalized seizure and leptomeningeal enhancement, neoplastic versus inflammatory.

The Veteran was re-admitted to the hospital the next month with a 10-day history of persistent headache, which was steady, generalized and slightly worse on the right parietal area with some throbbing accents.  He described nonspecific weakness and light-headedness.  A right posteroparietal craniotomy was performed with dural and brain biopsy.  The pathologic examination of the biopsy fragment showed only a lymphocytic infiltrate without any signs of malignancy.  The diagnoses were chronic lymphocytic meningitis, rule out lymphoma and rule out sarcoidosis.

Additional private medical records disclose the Veteran was seen in June 2001 and for complaints of "bursts" of pain in the back of his head since the previous night.  The pain lasted 30 to 60 seconds, and was similar to the pain the Veteran experienced prior to the seizure.  In March 2002, he complained of stabbing pain in the head and neck for two months.  Headache, neck pain and dysequilibrium were noted.  Magnetic resonance imaging of the cervical spine later that month revealed disc bulging consistent with a small amount of degenerative change.  

VA outpatient treatment records show the Veteran was seen in December 2003.  He asserted that after the brain biopsy in 2000, he developed a new type of head pain, described as "lightning like" sharp pain.  He stated he had trouble with memory and had to write everything down.  On review of systems, he denied numbness.  The assessment was the Veteran had headaches of unknown etiology.  On Persian Gulf registry examination in March 2006, the Veteran related he had problems with numbness and tingling in certain parts of his body.  He added his memory was poor, and that he had cervical neck pain.  He also stated he had a great deal of fatigue.  The assessment was neuromuscular problems, and the examiner stated she was unsure of the relationship, but felt it might very well be what he was exposed to in the Persian Gulf.  In May 2006, the Veteran again described episodes of what he called numbness and tingling in certain parts of his body.  Following an examination, the examiner stated he suspected the Veteran had a neurological disorder, etiology unknown.  

Private medical records disclose the Veteran was seen in May 2006 and complained of fatigue and tiredness.  The assessment was the Veteran could have Gulf War neurological syndrome.  

The Veteran was seen in a VA neurology clinic in July 2006.  He related that between 2000 and 2005 he had extremely decreased energy, but no other signs or symptoms.  The assessment was the Veteran was seen for possible evaluation of seizures and with a tingling sensation in his entire body.  The examiner stated the Veteran had been diagnosed in the past with seizures, but during the office visit, he was hyperventilated and his numbness and tingling sensation increased and the periphery of his hands and face started becoming cold, with numbness and tingling.  The examiner added the Veteran was noted to have hyperventilation syndrome with underlying seizure disorder.  

An October 2006 letter from an insurance company notes that based on a review of updated medical information, a physician suggested the Veteran's symptoms were the result of Gulf War syndrome.  

In August 2006, the Veteran presented to the VA for an environmental history and physical examination.  It was indicated he was concerned about being exposed to nerve gas, especially sarin gas, while in the Persian Gulf.  His complaint regarding exposure to nerve gas was intermittent headaches.  The Veteran denied fatigue.  The assessment was headaches.  It was indicated headaches had been related to exposure to nerve and sarin and other types of gases.  

The Veteran was afforded a VA examination in November 2006.  The claims folder was reviewed.  The Veteran reported he began having problems with his memory and that he tires easily after his first seizure.  Following an examination, the diagnoses were normal cervical spine, and seizure disorder, with residual conditions as stated (head pain, headache, body tingling, memory problems and fatigue).

Additional VA outpatient treatment records reveal the Veteran reported in December 2006 that he had tingling which had started after his last seizure in December 2005.  It was stated in December 2007 the Veteran had numbness and tingling secondary to hyperventilation syndrome.  

The Veteran was afforded a VA examination of the spine in August 2010.  He asserted he had experienced discomfort in his neck for as long as he remembered.  It was noted he was not receiving treatment for the neck.  The diagnosis was degenerative disc disease of the cervical spine.  It was indicated the Veteran was employed full-time and that he had not lost any time from work in the preceding 12 months.

On VA neurological examination in August 2010, the examiner stated she reviewed the claims folder.  The Veteran related he had been exposed to cyclosarin and sarin in 1991 when he drove through an area where munitions had been exploded.  He reported his fatigue began after his last seizure.  He noted he was drained of energy.  He worked 40 hours a week, and that it took every ounce of energy to work.  He added his headaches began after his seizures.  The Veteran also mentioned he had memory loss.  He stated his problem with numbness and tingling had its onset in 2005.  The diagnoses were seizures, headaches, hyperventilation syndrome causing numbness and tingling, fatigue and memory loss.  The examiner stated that the latter two diagnoses could not be attributed to a known clinical diagnosis.  She commented the fatigue could be a residual of having a seizure or it could be a symptom after working all week which could be considered normal especially given the very physically challenging work the Veteran did.  With respect to memory loss, the examiner opined it could be normal for the Veteran's age.  Regarding hyperventilation syndrome, the examiner acknowledged it was not mentioned in the most recent neurology examination.  She observed his symptoms continued without a known cause, but it could not be explained, and there was no evidence why he was experiencing this.

In addition, the examiner concluded the Veteran's fatigue, headaches/head pain and memory loss were less likely as not caused by or a result of Gulf War exposure, to include the low level of nerve agents to which he might have been exposed.  The examiner stated she had discussed this matter with the VA neurologist who was treating the Veteran.  He reviewed the notes and symptoms, and was aware of the deleterious effects of gases.  Based on the Veteran's history, tests and a physical examination, the Veteran's diagnosed and undiagnosed symptoms do not match the side effects of exposure to toxins.  It was pointed out his exposure, if any, was limited as he rode through an area where bombs had exploded.  It was further indicated that if he had been exposed, he would have likely had some side effects right away.  However, he did not have any of the immediate side effects of exposure, including runny nose, blurred vision, watery eye, etc., which occur seconds to hours after exposure.  It was stated that as time goes on, the symptoms after exposure are known to decrease rather then begin years after leaving service.  The examiner pointed out the Veteran had no effects after being in the affected area, but his first symptoms were in 2000 with the chronic lymphocytic meningitis he contracted.  

With respect to numbness and tingling, the examiner concluded it was less likely than not that it was caused by or a result of in-service exposure to gases.  The examiner noted the Veteran had been diagnosed with hyperventilation syndrome and chronic lymphocytic meningitis, as well as cervical spine degeneration.  Any of these syndromes can cause the symptoms he has complained of.  It was again pointed out the Veteran did not have any immediate symptoms of exposure.  The examiner also commented that the Veteran's neck pain was less likely as not caused by or a result of nerve agent exposure.  She observed the Veteran had a degenerative cervical spine condition that was most likely the cause of his neck pain, and this was not related to any possible exposures.  

Finally, the examiner concluded it was less likely than not that seizures were caused by or a result of nerve agent exposure.  She pointed out that the Veteran had been diagnosed with chronic lymphocytic meningitis five months before his first seizure and had another neurological syndrome before his second.  She reiterated the Veteran had no symptoms after being in the area of possible exposure, and had he been exposed, he would have had symptoms prior to developing meningitis eight years later.  

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and a seizure disorder becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability may be service connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following):  (1) an undiagnosed illness; or (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses).  38 C.F.R. § 3.317(a)(2).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  Id.  "Objective indications of chronic disability" include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4).  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id.

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following:  fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between a veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of a veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7) (as re-designated September 29, 2010); see 75 Fed. Reg. 59968 (2009).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).  

The evidence establishes that the Veteran served in the Persian Gulf during the requisite time period under 38 C.F.R. § 3.317.  The Veteran asserts he has seizures, fatigue, headaches/head pain, memory loss, numbness and tingling and neck pain due to his exposure to gases in the Persian Gulf.  

The record demonstrates the Veteran's seizures and disabilities manifested by fatigue, headaches and head pain, memory loss, numbness and tingling and neck pain were initially manifested at least eight years following the Veteran's separation from service.  The Veteran has not alleged he had any symptoms associated with these conditions and, as noted above, the service treatment records are negative for complaints or findings pertaining to any of the claimed disorders.  There is no competent and probative evidence relating any of these disabilities to service, to include service in the Persian Gulf.  While it is unclear if the Veteran seeks service connection for seizures under the provisions of 38 C.F.R. § 3.317, since it is a known clinical disorder, there is no basis on which service connection may be granted under that provision.  Similarly, the Veteran has been diagnosed with headaches and a degenerative cervical spine disability, and these are also known clinical disorders.  It is not disputed that the Veteran's initial seizure was in November 2000, and the complaints related to his other conditions arose sometime after the seizure.  In addition, there is no competent and probative evidence linking seizures, headaches/head pain and a cervical spine disability to service.  

Following the August 2010 VA examination, the examiner, who reviewed the claims folder and discussed the case with the Veteran's neurologist, concluded it was less likely than not that the Veteran's seizures, headaches/head pain, numbness and tingling and neck disability were less likely than not the caused by or the result of exposure to a nerve agent.  The rationale provided by the examiner was that if the Veteran had been exposed, he would have experienced symptoms immediately after such exposure.  

With respect to the claims for service connection for disabilities manifested by fatigue and memory loss, the Board acknowledges the examiner indicated they could not be attributed to a known clinical diagnosis.  However, it is significant to point out she believed his fatigue was related to his physically demanding full time job , and his memory problems were deemed typical for his age.  Thus, it is apparent the examiner did not link such disorders to service, include any exposure to a nerve agent or his service in the Persian Gulf.  

Thus, the only evidence supporting the Veteran's claims consists of his statements.  To the extent that the Veteran contends that his disabilities are related to service, to include service in the Persian Gulf, there is no indication he has any medical training such that he is competent to provide a medical diagnosis or medical opinion on this point.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board acknowledges the statements in the record suggesting some relationship to the Veteran's exposure in service.  In this regard, following the March 2006 Persian Gulf registry examination, it was stated the Veteran had a neuromuscular problem that might be related to what he was exposed to in service.  In addition, the Board notes a private physician asserted in May 2006 the Veteran could have Gulf War neurological syndrome.  In contrast, the Board finds the medical conclusions following the August 2010 VA examination to be of greater probative value.  The examiner provided a rationale for her opinions and reviewed the claims folder.  The March and May 2006 notations were not specific and only suggested some relationship.  In sum, the Board concludes the medical findings on examination are of greater probative value, and the preponderance of the evidence is against the claim s and service connection is denied.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim for service connection for fibromyalgia, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for seizures is denied.

Service connection for a disability manifested by fatigue, to include as due to undiagnosed illness, is denied.

Service connection for a disability manifested by headaches and head pain, to include as due to undiagnosed illness, is denied.

Service connection for a disability manifested by memory loss, to include as due to undiagnosed illness, is denied.

Service connection for a disability manifested by numbness and tingling, to include as due to undiagnosed illness, is denied.

Service connection for a disability manifested by neck pain, to include as due to undiagnosed illness, is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


